Exhibit 10.4

 

March 15, 2019

 

 

Prospect Mortgage Insurance, LLC
c/o Starwood Property Trust, Inc.
1 E. Wacker Drive, Suite 3600
Chicago, Illinois 60601
Attn: Steven Ujvary
sujvary@starwood.com
Attn: Andrew J. Sossen, General Counsel and Chief Operating Officer
asossen@starwood.com

 

Dear Steven and Andrew:

 

This letter (“Letter Agreement”) shall supplement the Amended and Restated
Advances, Collateral Pledge and Security Agreement dated July 7, 2017 and the
Supplement to Amended and Restated Advances, Collateral Pledge and Security
Agreement dated July 7, 2017, as such were amended by that certain Letter
Agreement dated October 16, 2018, executed by the parties hereto and Starwood
Property Trust, Inc. (together, as amended from time to time, the “Advances
Agreement”), between the Federal Home Loan Bank of Chicago (the “Bank”) and
Prospect Mortgage Insurance, LLC (“Member”). This Letter Agreement sets forth
requirements related to the Member’s request to increase its borrowing capacity.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Advances Agreement.

 

1.



Member’s Increased Advance Capacity. Subject to the terms of the Advances
Agreement, as supplemented by this Letter Agreement, the Member shall be
permitted to draw Advances such that the amount of aggregate Advances shall not
exceed, at any time, the lesser of (i) Two Billion Dollars ($2,000,000,000), or
(ii) the amount equal to 40% of the Member’s  “total assets” (as used herein,
Member’s  “total assets” shall mean those assets as reflected in the Member’s
most recent financial statements as filed with the Vermont Department of
Financial Regulation). Any and all Advances extended to Member (including
current Advances and future Advances) shall at all times remain subject to the
terms and conditions of the Advances Agreement including without limitation, the
regulatory requirement that no new Advances or renewals of existing Advances
shall have a maturity date of later than February 19, 2021.

 

Guaranty. Starwood Property Trust, Inc. shall deliver the Amended and Restated
Guaranty (the “Guaranty”) providing for a guaranty of payment of all of the
obligations and  liabilities of Member to the Bank arising out of the Advances
Agreement, as further set forth in the Guaranty. Such guaranty shall be
delivered to the Bank prior to effectiveness of the increased Advance capacity
set forth in paragraph 1 above, and as a condition precedent to Member’s ability
to access the increased capacity set forth above.

 

2.



Required Advance Reductions. Member will be required to pay down outstanding
Advances according to the following schedule (the “Required Paydown Schedule”)
and

 







--------------------------------------------------------------------------------

 



 

after each corresponding date the Member may not increase its outstanding
Advances above the required Advance balance related to such date set forth
below:

 

a) On or before September 15, 2020,  Member shall pay down Advances to an amount
equal to $1.6 Billion or less;

b) On or before October 15, 2020,  Member shall pay down Advances to  an amount
equal to $1.2 Billion or less;

c) On or before November 15,  2020,  Member shall pay down Advances to an amount
equal to $800 Million or less;

d) On or before December 15,  2020,  Member shall pay down Advances to an amount
equal to $400 Million or less; and

e) On or before January 15, 2021,  Member shall pay down all remaining
outstanding Indebtedness to the Bank,  except for the following fixed rate
Advances which shall be repaid on or before February 19,  2021.

 

 

 

 

 

Transaction Number

Credit Type

Outstanding Amount

Current Rate

100064

Al21-Fixed Rate Fixed Term

$48,000,000.00

2.02%

100920

Al21-Fixed Rate Fixed Term

$72,000,000.00

2.08%

 

Member’s  failure to comply with the above pay down schedule shall constitute an
Event of Default under the Advances Agreement. All Advances borrowed  by
Member,  including those borrowed after the date of this letter,  shall be
included in the calculation of outstanding Advances set forth in this Section 3
and shall be subject to the Required Paydown Schedule. Member will be subject to
any applicable prepayment fees it may occur in complying  with the Required
Paydown Schedule.

 

After the date of this Letter Agreement,  for any new Advance request or a
request to “roll”    or extend the maturity date for an existing Advance,
 Member shall (i) provide the Bank with two (2) days notice,  and (ii) provide
the Bank with a copy of the most recent  updated financial statements for each
of Member.

 

3.



Limitations on transfer. As used for purposes of this Letter Agreement, the
terms “Transfer” or “Transfers” shall refer to any  transfer,  sale,  assignment
or encumbrance of any assets; “Transferred Assets” shall mean those assets
proposed to be Transferred from the Member;  and references to ‘Value’ shall
mean fair value as defined by and determined in accordance with GAAP.  Except as
otherwise permitted in the Advances Agreement,  Member hereby agrees that it
will not Transfer any of its assets (whether owned directly or through Member’s
wholly-owned subsidiaries,  and whether or not such assets are Qualifying
Collateral pledged under the Advances Agreement),  unless:

 

(i)



Member replaces the Transferred Assets with assets of comparable,  or greater,
Value and quality;

 

(ii)



such Transfer satisfies each of the following conditions:

 







--------------------------------------------------------------------------------

 



 

(a) the Value of Transferred Assets shall not be greater than four percent (4%)
of the Member’s Total Assets as represented on the Member’s most recently
delivered financial statements;

(b) the Value of such Transferred Assets, when combined with all other Transfers
made since the Member’s most recently delivered financial statements, does not
equal more than six percent (6%) of the Total Assets as represented on the
Member’s most recently delivered financial statements; and

(c) such Transfer does not result in Member’s total outstanding Advances
exceeding 40% of its Total Assets; or

 

(iii)  for any Transfer not satisfying (i) or (ii) above, the Bank provides its
written consent, which consent shall not be unreasonably withheld as long as
Member continues to remain in full compliance with the Regulations on lending to
captives and there is no Event of Default existing under the Advances Agreement.

 

Except as expressly set forth above, nothing in this Letter Agreement is
intended to modify or restrict the Bank’s rights set forth in the Advances
Agreement. With its signature below, Member hereby ratifies and confirms that
all terms and conditions in the Advances Agreement remain in full force and
effect.

 

Please acknowledge your agreement to the above terms, by executing and returning
a copy this Letter Agreement to the Bank.

 

 

Yours Truly,

 

 

 

 

FEDERAL HOME LOAN BANK OF CHICAGO

 

 

/s/

 

Sr. Vice President, Sr. Manager, Credit Analysis

 

/s/

 

Sr. Vice President, Chief Credit Officer

 

 

Agreed to on this 15th day of March, 2019

 

PROSPECT MORTGAGE INSURANCE, LLC

 

 

/s/ Andrew J. Sossen

 

Name: Andrew J. Sossen

Title: Chief Operating Officer

 



--------------------------------------------------------------------------------